Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 22, 23, 26, 27, and 31 have been amended. Claims 32-34 have been added as new. Claims 5, 8, 11, 12, 15-21, and 24 have been canceled. Claims 1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-34 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 09/20/2021, with respect to 35 U.S.C. 112(b) rejections of 1, 22, and 26 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 22, and 26 and subsequent dependent claims have been withdrawn. 
Applicant's arguments filed 09/20/2021 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims represent a technological improvement that provides a technical solution to a technical problem. Examiner disagrees. Applicant provides that argument that the claims address technical problems in the prior art references used for the 35 U.S.C. 103 rejection by shifting at least a portion of the data collection to the substance transfer vehicles themselves, which permits the aggregation of station information across stations that do not have information infrastructure and across stations that may be part of different networks. Applicant’s specification does not provide the support regarding the mentioned technical deficiencies, and is relying on the prior art references to formulate the technical improvement. 
Applicant further argues that the claims are different from Trading Technologies because they are not directed to different ways to display and provide generic information and that Trading Technologies does not provide an accurate analogy to the claims. Examiner disagrees. While the limitations may, at best, disclose an improvement in providing up to date information about availability and capacity of substance transfer stations, this is an improvement in the abstract idea itself, not an improvement in computers or technology. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, . 
Applicant's arguments filed 09/20/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Richie does not disclose the limitation of determining an estimated amount of unloaded substance according to a pumped flowrate of substance associated with the first substance transportation vehicle as the substance is unloaded; and determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance. Examiner disagrees. Regarding the limitation of determining an estimated amount of unloaded substance according to a measured pumped flowrate of substance associated with the first substance transportation vehicle as the substance is unloaded, Richie discloses this limitation in ¶0042 which discloses the flow data being received from a number of flow meters or other measurement equipment (see also Fig,. 2 and ¶0054-¶0055 disclosing truck data and/or fluid data; and the measurement equipment/one or more flow meters measuring the amount (volume) of fluid as it is pumped into and/or out of the truck (emphasis added). Measuring the amount of fluid as it is pumped/unloaded is measuring the amount of the unloaded substance. The unloaded substance is being pumped, and is being measured (according to the flow rate measured by flow meters) as it is pumped/unloaded, whether it is being pumped/unloaded into or out of the truck. As drafted, the citation reads on the claim. Regarding the limitation of determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance. Richie also discloses this limitation. Richie discloses in ¶0067 confirming the fluid source information at a pick-up location with the total hauling capacity being 30,000 bbl (unloaded substance) with 5,000 bbl of available capacity and verification that a particular fluid is being transferred into the container; ¶0059 discloses the fluid source data and fluid destination data includes well data; the hauling can be tracked going to and/or from a well or other facility where the fluid is produced, obtained, or needed.  Therefore, Richie discloses both limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 23, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation that the station information includes a total cost, the total cost being based on the plurality of station times, a cost associated with a journey from the current location of the second substance transportation vehicle to the substance transfer station, and a substance transfer fee at the substance transfer station. There is insufficient support for this limitation in the specification, therefore the limitation is considered new matter. The closest portion of the specification found that is related to the limitation is [0046] which discloses the station information may be an estimated saltwater disposal cost comprised of a journey cost from the current location of the user to the disposal station, and [0155] which discloses station information may comprise a time or cost associated with a substance transfer station at the respective candidate station. Nowhere in those paragraphs does it disclose that the cost is associated with a journey from the current location of the second substance transfer station vehicle to the substance transfer station.  If Applicant believes that there is sufficient support, Examiner encourages Applicant to specify where in the specification the support may be found. 
Claims 7, 23, and 27 recite the limitations of: receiving third location information from a third client device associated with a third substance transportation vehicle; determining, based on the third location information, that the third client device is located within a second predefined region surrounding at least a portion of a second substance transfer station; measuring a second station time, the second station time being based on a contiguous time period during which the third client device is located within the second predefined region; and transmitting second station information to the second client device, the second station information being based on the second station time. There is insufficient support for this first client device is located within a predefined region surrounding at least a portion of a first substance transfer station and measuring a station time based on contiguous time during which the first mobile device is located within the predefined region. If Applicant believes that there is sufficient support, Examiner encourages Applicant to specify where in the specification the support may be found. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22, and 26 recite the limitation of determining an estimated amount of unloaded substance according to a measured pumped flowrate of substance associated with the first substance transportation vehicle as the substance is unloaded. It is unclear whether the determining of the estimated amount of the unloaded substance associated with the transportation vehicle as the substance is unloaded is that the substance is being unloaded 
Claim 6 recites the limitation of a cost associated with a journey from the current location of the second substance transportation vehicle to the substance transfer station.  There is insufficient antecedent basis for this limitation (the second substance transportation vehicle) in the claim.
Dependent claims 2-4, 6, 7, 9, 10, 13, 14, 23, 25, 27, and 29-34 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on previously rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Claims 1-4, 6, 7, 9, 10, 13, 14, and 29-32 recite a method (i.e. process). Claims 22, 23, 25, and 33 recite system (i.e. machine). Claims 26, 27, and 34 recite a non-transitory computer readable medium containing software instructions (i.e. machine). Therefore claims 1-4, 6, 7, 9, 10, 13, 14, 22, 23, 25-27, and 29-34 within one of the four statutory categories of invention.
Independent claims 1, 22, and 26 recite the limitations of receiving first location information associated with a first substance transportation vehicle; determining based on the first location information a time of entry within a predefined region surrounding at least a portion of the substance transfer station; receiving second location information associated with the first substance transportation vehicle; determining based on the second location information a time of exit from the predefined region surrounding at least a portion of the substance transfer station; determining a station time, the station time being based on a difference between the time of entry and the time of exit of the first substance transfer vehicle; determining an estimated amount of unloaded substance according to a measured pumped flowrate of substance associated with the first substance transportation vehicle as the substance is unloaded; determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance; and transmitting station information, wherein the station information includes the estimated remaining capacity of the substance transfer station Page 2 of 15U.S. Appl. No. 16/541,543 Docket No. 0141-0009US1 and a total time based at least on a journey time and the station time. The limitations correspond to mental processes such as observations, evaluation, judgment, and opinion (determining that a location is within a region based on received location information, measuring a station time based on a time period a [device] is located within the region). The limitations also correspond to certain methods of organizing human activity (i.e., following rules or instructions). Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a first and second client device, server (claims 1 and 26), location transceiver, antenna, memory unit (claim 22), processor (claim 22),  mere data gathering (MPEP 2106.05(g)).  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to linking the judicial exception to a particular field of use or technological environment and mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Further, the transceiver and antenna (receiving location information) amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network (MPEP 2106.05(d))
Dependent claim 13 recites the limitations of the location information representing a current location of the first client device and is received substantially concurrently as the same time as the location information is measured by the first client device. The additional element and limitation appears to represent real-time location tracking and as claimed amounts to “apply it” or no more than mere instructions to apply the exception using a generic computer as there are no particular mechanisms claimed. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they sufficient to amount to significantly more than the judicial exception. The claim is directed to an abstract idea.
Dependent claims 25 and 29 recite the limitation that the flowrate is measure via at least one sensor associated with the first transportation vehicle. The additional element of the sensor amounts to amount to insignificant extra-solution activity such as mere data gathering. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to well-understood routine and conventional activity (see MPEP 2106.05(d)(II) “receiving or transmitting data over a network”). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 30 recite the limitation of  determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station. The additional element of the sensor amounts to amount to insignificant extra-solution activity such as mere data gathering. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to well-understood routine and conventional activity (see MPEP 2106.05(d)(II) “receiving or transmitting data over a network”). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 31 recites the limitation of determining an estimated wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor. The additional element of the sensor amounts to amount to insignificant extra-solution activity such as mere data gathering. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to well-understood routine and conventional activity (see MPEP 2106.05(d)(II) “receiving or transmitting data over a network”). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-4, 6, 7, 9, 10, 14, 22, 23, 27, 29, and 32-34 recite additional elements and limitations that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 13, 14, 22, 23, 25-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Richie of (2014/0195453) in view of Farley (2013/0070636).

Claim 1: A method carried out by a server for determining information regarding a substance transfer station for vehicular loading or unloading of a carried substance, the method comprising: (Richie ¶0010 disclosing a system for managing fluid transportation including pick-up and drop-off information; ¶0053 disclosing the fluid destination resource may be associated with disposal facilities)
receiving, by the server, first location information obtained by a location transceiver coupled to a location antenna of a first client device associated with a first substance transportation vehicle; (Richie ¶0059 disclosing the client devices receiving fluid source data at a pick-up location and fluid destinations at a drop-off location; the data may include well data and/or location data; the devices may transmit the data to a server computer or database (receiving))
Regarding the limitation of a location transceiver coupled to a location antenna of a first client device, Richie does not explicitly disclose this limitation. Farley discloses in ¶0032 the tracking device comprising an antenna system for transmitting and/or receiving signals; the antenna system may be coupled to the first processor through the transceiver module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Richie to include a location transceiver coupled to a location antenna of a first client device as taught by Farley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.
determining, by the server, based on the first location information a time of entry of the first client device within a predefined region surrounding at least a portion of the substance transfer station;  (Richie Fig. 24, ¶0110 disclosing the time the truck entered the area (first location information and time of entry) on the log entry which includes the time, date, company name, truck number, etc.; the labels indicate that a site or associated boundary has been entered or exited; ¶0009 and ¶0091-¶0092 disclosing a server computer being able to detect the physical location of the truck) 
receiving, by the server, second location information obtained by the location transceiver of the first client device associated with the first substance transportation vehicle; (Richie Fig. 24, ¶0110 disclosing the time the truck exited the area (second 
determining, by the server, based on the second location information a time of exit of the first client device from the predefined region surrounding at least a portion of the substance transfer station; (Richie Fig. 24, ¶0110 disclosing the time the truck exited the area (second location information of the device associated with the vehicle) on the log entry which includes the time, date, company name, truck number, etc.; the labels indicate that a site or associated boundary has been entered or exited; ¶0009 and ¶0091-¶0092 disclosing a server computer being able to detect the physical location of the truck) 
determining, by the server, a station time, the station time being based on a difference between the time of entry and the time of exit of the first substance transfer vehicle; (Richie Fig. 24 discloses the times of entry and exit from various stations, (i.e. 1:33 p.m. entry of West Fork and 1:34 exit of west fork…entry and exit of Johnson pad with corresponding times)
determining an estimated amount of unloaded substance according to a measured pumped flowrate of substance associated with the first substance transportation vehicle as the substance is unloaded;  (Richie ¶0042 disclosing the flow data being received from a number of flow meters or other measurement equipment (see also Fig,. 2 and ¶0054-¶0055 disclosing truck data and/or fluid data; the as it is pumped into and/or out of the truck)
determining an estimated remaining capacity of the substance transfer station according to the estimated amount of unloaded substance; (Richie ¶0067 disclosing confirming the fluid source information at a pick-up location with the total hauling capacity being 30,000 bbl (unloaded substance) with 5,000 bbl of available capacity and verification that a particular fluid is being transferred into the container; ¶0059 discloses the fluid source data and fluid destination data includes well data; the hauling can be tracked going to and/or from a well or other facility where the fluid is produced, obtained, or needed)
and transmitting, by the server, station information to a second client device, wherein the station information includes the estimated remaining capacity of the substance transfer station Page 2 of 15U.S. Appl. No. 16/541,543 Docket No. 0141-0009US1 and a total time based at least on a journey time  and the station time. (Richie ¶0059 disclosing the fluid source data and fluid destination data includes well data; the hauling can be tracked going to and/or from a well or other facility where the fluid is produced, obtained, or needed, the data received may be transmitted to the host including the server computer (second device); ¶0067 disclosing confirming the fluid source information at a pick-up location with the total hauling capacity being 30,000 bbl (unloaded substance) with 5,000 bbl of available capacity and verification that a particular fluid is being transferred into the container; Fig. 23 (¶0109) disclosing the journey time and ¶0110 and Fig, 24 disclosing the station time where the 

Claims 22 and 26 – 
Claims 22 and 26 are directed to a system and non-transitory computer readable medium, respectively. Claims 22 and 26 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claims 22 and 26 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 22 recites: 
A system for determining information regarding a substance transfer station for vehicular loading or unloading of a carried substance, the system comprising: (Richie ¶0010 disclosing a system for managing fluid transportation including pick-up and drop-off information; ¶0053 disclosing the fluid destination resource may be associated with disposal facilities)
at least one memory unit configured to store instructions; (Richie ¶0047 disclosing a memory device that may include compiled program instructions; ¶0049 disclosing the client device having memory devices; ¶0058 disclosing the server computer having a memory device; ¶0134 disclosing computing devices and computer-readable media for storing and executing instructions)
and at least one processor configured to execute the instructions to: (Richie ¶0134 disclosing processing mechanisms (processors) for executing instructions)
Furthermore, claim 26 recites:
A non-transitory computer readable medium containing software instructions for carrying out a method for determining information regarding a substance transfer station for vehicular loading or unloading of a carried substance, the method comprising: (Richie ¶0136 disclosing non-transitory computer-readable media; ¶0010 disclosing a system for managing fluid transportation including pick-up and drop-off information; ¶0053 disclosing the fluid destination resource may be associated with disposal facilities)

Claim 2: The method of claim 1, wherein the first client device is one from a plurality of first client devices associated with a plurality of first substance transportation vehicles, wherein the station information is based on a plurality of station times, each station time of the plurality of station times being based on a time during which a respective first client device of the plurality of first client devices is located within the predefined region surrounding at least the portion of the substance transfer station. (Richie Fig. 24 and ¶0110 disclosing the times the truck entered the drop-off pad, dropped off the substance, and exited the areas (plurality of measured station times); the labels show a site or associated boundary has been entered, exited, and that an action (such as the drop off) has occurred and the times associated with the actions)

Claim 3: The method of claim 1 wherein the station information is associated with a time of day, a day of a week or a month of a year. (Richie ¶0059 disclosing the data may include well data and/or location data as well as pick-up/drop-off times (time of day); the devices may 

Claim 4: The method of claim 1 wherein the station information is based on a determined diurnal, weekly or monthly variation of measured station times. (Richie Fig. 22 and ¶0108 disclosing station information report data concerning a treatment facility including by date (day of the week/diurnal); ¶0108 also disclosing the report may be generated for the time period specified by the user with the report generation tools)

Claim 7: The method of claim 1, further comprising: receiving third location information from a third client device associated with a third substance transportation vehicle; (Richie ¶0059  and Fig. 2 disclosing the client devices (104, 105, 106; discloses a third device) receiving fluid source data at a pick-up location and fluid destinations at a drop-off location; Fig. 20 and ¶0106 disclosing a list of companies/clients may include selectable text or options so that a user can view data related to the particular client;  Fig. 26 further disclosing the various clients/companies (12604) ¶0059 disclosing the data received by the client devices (including the third device) may be transmitted to the server computer and/or database) the data may include well data and/or location data; the devices may transmit the data to a server computer or database (receiving)) 
determining, based on the third location information, that the third client device is located within a second predefined region surrounding at least a portion of a second 
measuring a second station time, the second station time being based on a contiguous time period during which the third client device is located within the second predefined region; (Richie ¶0110 and Fig. 24 disclosing the time the truck entered the drop-off pad, dropped off the substance, and exited the area; the labels show a site or associated boundary has been entered, exited, and that an action (such as the drop off) has occurred)
and transmitting second station information to the second client device, the second station information being based on the second station time. (Richie ¶0059 disclosing the data may include well data and/or location data as well as pick-up/drop-off times; the devices may transmit the data to a server computer or database (second client device); ¶0099 further disclosing transmitting data related to the movement of the truck)

Claims 23 and 27 are directed to a system and non-transitory computer readable medium, respectively. Claims 23 and 27 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claims 23 and 27 is therefore rejected for the same reasons as set forth above for claim



Claim 13: The method of claim 1, wherein the location information represents a current location of the first client device and is received substantially concurrently as the same time as the location information is measured by the first client device. (Richie ¶0110 and Fig. 24 disclosing the time the truck entered the drop-off pad, dropped off the substance, and exited the area; the labels show a site or associated boundary has been entered, exited, and that an action (such as the drop off) has occurred; ¶0073, ¶0122 and ¶0128 disclosing tracking a current location of a truck in real-time, viewing the client device activity in real-time, and real-time data being obtained by the client device respectively) 

Claim 14: The method of claim 1, wherein the location information is representative of a recorded location of the first client device during a past period. (Richie ¶0110 and Fig. 24 disclosing the time the truck entered the drop-off pad, dropped off the substance, and exited the area; the labels show a site or associated boundary has been entered, exited, and that an action (such as the drop off) has occurred; ¶0088 also disclosing previously generated reports may be stored and accessed) 

Claim 25: The system of claim 22, wherein the flowrate is measured via at least one sensor associated with the first substance transportation vehicle. (Richie ¶0042 disclosing the 

Claim 29: The method of claim 1, wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the first substance transportation vehicle. (Richie ¶0042 disclosing the flow data being received from a number of flow meters or other measurement equipment (see also Fig. 2 and ¶0054-¶0055))

Claim 31: The method of claim 1, wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor. (Richie ¶0042 disclosing the flow data being received from a number of flow meters or other measurement equipment (see also Fig,. 2 and ¶0054-¶0055 disclosing truck data and/or fluid data; the measurement equipment/one or more flow meters measuring the amount of fluid as it is pumped into the truck via weight)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richie of (2014/0195453) in view of Farley (2013/0070636) further in view of Melton (2018/0012154).

Claim 6: The method of claim 2, wherein the station information includes a total cost, the total cost being based on the plurality of station times, a cost associated with a journey  (Richie Fig. 24 and ¶0110 disclosing the times the truck entered the drop-off pad, dropped off the substance, and exited the areas; the labels show a site or associated boundary has been entered, exited, and that an action (such as the drop off) has occurred and the times associated with the actions; Fig. 26 and ¶0112 disclosing the total costs based on the total times; Fig. 23 and ¶0109 disclosing the routes taken; and ¶0043 further disclosing the invention associated transfer costs incurred in connection with a particular well or site (transfer fees); further Richie discloses multiple client devices (Fig. 2 and ¶0051) which includes a second and third)
Regarding the limitation of a cost associated with a journey from the current location (origin) (of the second  substance transportation vehicle) to the substance transfer station (destination), while Richie  does not explicitly disclose this limitation, Melton discloses in ¶0061 that the transportation cost value may be determined based on the distances of travel between one or more origin locations and one or more destination locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Richie in view of Farley, to include a cost associated with a journey from the current location of the second substance transportation vehicle to the substance transfer station as taught by Melton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Richie of (2014/0195453) in view of Farley (2013/0070636) further in view of Melton (2018/0012154) further in view of Phillips (2016/0180475).

Claim 30: The method of claim 1, 
Richie discloses determining estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a weight sensor, but does not explicitly disclose determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station. Phillips discloses this limitation: 
wherein determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance further comprises measuring the pumped flowrate via a sensor associated with the substance transfer station. (Phillips ¶0036 disclosing sensing changes in tank levels or integrating signals from flow rate sensors; ¶0017 disclosing a site master controller or system calculating based on the data, a latest time at which the tank should be unloaded to avoid overflowing the tank or having to stop production)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richie to include determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance 

Claim 32: The method of claim 1, further comprising 
Richie, while disclosing estimated capacity of an unloaded substance, does not explicitly disclose selecting, by the server, the substance transfer station as an optimum station from a plurality of substance transfer stations for Page 8 of 15U.S. Appl. No. 16/541,543 Docket No. 0141-0009US1 a second substance transfer vehicle associated with the second client device based on the estimated remaining capacity of the substance transfer station and the total time. This concept is disclosed in Philips:
selecting, by the server, the substance transfer station as an optimum station from a plurality of substance transfer stations for Page 8 of 15U.S. Appl. No. 16/541,543 Docket No. 0141-0009US1 a second substance transfer vehicle associated with the second client device based on the estimated remaining capacity of the substance transfer station and the total time. (Phillips ¶0017 discloses the process of selecting and scheduling a tank run; determination is made based on a known capacity of the tank; a fluid level of the tank is sensed and a rate at which fluid is accumulating in the tank based on flowrate; a calculation of the latest time that the tank should be unloaded to avoid the tank overflowing is made; ¶0019 disclosing the advantage of the trucker selecting a drop-off facility , truckers may choose a disposal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richie to include selecting, by the server, the substance transfer station as an optimum station from a plurality of substance transfer stations for Page 8 of 15U.S. Appl. No. 16/541,543 Docket No. 0141-0009US1 a second substance transfer vehicle associated with the second client device based on the estimated remaining capacity of the substance transfer station and the total time  as taught by Phillips. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Richie in order to improve methods/systems for truckers to make sub-optimal choices due to lack of information about low capacity or slow capacity to accept fluid at drop-off points (see ¶0005 and ¶0015 of Phillips).

Claims 33 and 34 are directed to a system and non-transitory computer readable medium, respectively. Claims 33 and 34 recites limitations that are parallel in nature as those addressed above for claim 32, which is directed towards a method. Claims 33 and 34 is therefore rejected for the same reasons as set forth above for claim

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 recite the following limitations:
Claim 9: The method of claim 1, further comprising determining an estimated time until maximum capacity of the substance transfer station is reached. 

Claim 10: The method of claim 1, further comprising: determining an incentive according to the estimated remaining capacity; and transmitting the incentive to the second client device.

The prior art reference, Richie and Phillips, discloses determining an estimated amount of unloaded substance according to a pumped flowrate of the unloaded substance, and Phillips further discloses determining whether the tank has sufficient capacity to receive a load of expected size. The prior art references do not disclose, however, determining an estimated time until maximum capacity of the substance transfer station is reached, and determining an incentive according to the estimated remaining capacity; and transmitting the incentive to the second client device. 
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Relevant Prior Art
The following art, while not currently used/applied to a rejection in this action, is considered relevant art to the Applicant’s invention:

Crocker (2014/0310041)
Crocker discloses a method and system related to the transport of concrete and provides real-time evaluation and performance data to drivers and dispatchers in order to improve delivery time. The application discloses methods and systems in determining various scheduling methods and costs for certain routes.

Zografos (2017/0148313)
Zografos discloses methods and systems for tracking drayage vehicles and determining vehicle movement and how much time the vehicle has been at a particular location. The data that is captures is available to the port terminals where material is ready to be picked up and the shipping company.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628